Case: 20-2199    Document: 34     Page: 1   Filed: 01/11/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 WILLIS E. BRELAND,
                  Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2020-2199
                  ______________________

      Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-5980, Judge Joseph L. Falvey,
 Jr., Judge William S. Greenberg, Judge Joseph L. Toth.
                  ______________________

                Decided: January 11, 2022
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant.

     GALINA I. FOMENKOVA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, ELIZABETH MARIE HOSFORD,
 ROBERT EDWARD KIRSCHMAN, JR.; AMANDA BLACKMON,
 BRIAN D. GRIFFIN, Office of General Counsel, United States
 Department of Veterans Affairs, Washington, DC.
                   ______________________
Case: 20-2199     Document: 34     Page: 2   Filed: 01/11/2022




 2                                    BRELAND   v. MCDONOUGH




     Before LOURIE, O’MALLEY, and STOLL, Circuit Judges.
      Opinion for the court filed by Circuit Judge STOLL.
     Dissenting opinion filed by Circuit Judge O’MALLEY.
 STOLL, Circuit Judge.
     Willis E. Breland appeals the decision of the United
 States Court of Appeals for Veterans Claims affirming the
 decision by the Board of Veterans’ Appeals denying his re-
 quest for a 100% disability rating for tongue cancer under
 38 C.F.R. § 4.114, Diagnostic Code 7343 for two periods of
 time—totaling nearly ten years—in which he did not have
 cancer. Because we agree with the Veterans Court’s inter-
 pretation of the regulation, we affirm.
                         BACKGROUND
                               I
     Mr. Breland is a United States Army veteran who
 served on active duty in Vietnam from 1965 to 1968. Dur-
 ing active duty, Mr. Breland was exposed to Agent Orange,
 a tactical herbicide that was used by the United States
 throughout its involvement in the Vietnam War. In Octo-
 ber 2006, Mr. Breland was diagnosed with squamous cell
 carcinoma of the tongue and subsequently underwent
 chemotherapy and radiation therapy. Mr. Breland com-
 pleted his cancer treatment by January 2007.
      In December 2006, a month before completing treat-
 ment, Mr. Breland filed a claim for service connection for
 tongue cancer with the Montgomery, Alabama Regional Of-
 fice of the Department of Veterans Affairs (VA). In Decem-
 ber 2007, the Regional Office denied Mr. Breland’s claim
 because tongue cancer was not one of the eleven disabilities
 the VA had determined were entitled to a presumptive ser-
 vice connection based on exposure to herbicides used in Vi-
 etnam and because he had not otherwise proven service
 connection.
Case: 20-2199    Document: 34      Page: 3    Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                     3



     A month later, a January 2008 biopsy revealed recur-
 rence of Mr. Breland’s tongue cancer. Mr. Breland under-
 went surgery in February 2008 to remove the affected
 portions of his tongue. His medical records dated July
 2008, five months after treatment, showed no evidence of
 malignancy.
     In December 2008, Mr. Breland filed a Notice of Disa-
 greement (NOD) with the Regional Office. In May 2010,
 Mr. Breland underwent a VA examination. The VA exam-
 iner noted Mr. Breland’s complaint of continuing dry
 mouth, diagnosed no recurrence of Mr. Breland’s tongue
 cancer, and concluded that the condition was “less likely
 related” to herbicide exposure. J.A. 2. Once again, in Au-
 gust 2010, the Regional Office denied Mr. Breland’s claim
 for compensation based on his tongue cancer.
 Mr. Breland’s private medical records dated 2009 and 2012
 through 2015 continued to indicate that there was no local
 recurrence or metastasis of tongue cancer. J.A. 88–89.
     In September 2015, Mr. Breland submitted new evi-
 dence to the Regional Office in the form of a medical opin-
 ion tying his tongue cancer to Agent Orange exposure. It
 was at this point that the Regional Office retroactively
 granted service connection for Mr. Breland’s tongue can-
 cer. The Regional Office assigned Mr. Breland a staged 1
 100% disability rating under 38 C.F.R. § 4.114, Diagnostic
 Code 7343, based on his “active malignancy [cancer] and
 treatment period.” J.A. 3, 58–68. The 100% rating was
 effective for an eight-month period running from Decem-
 ber 26, 2006, when Mr. Breland first applied for benefits,


     1    Separate disability ratings can be assigned for sep-
 arate periods of time. These ratings, assigned retroactively
 based on facts available for the periods of time in question,
 are known as staged ratings. Staged ratings provide flexi-
 bility in accounting for a veteran’s condition while their
 claim is adjudicated.
Case: 20-2199    Document: 34      Page: 4    Filed: 01/11/2022




 4                                    BRELAND   v. MCDONOUGH



 to August 1, 2007, six months after the conclusion of treat-
 ment, as specified in § 4.114, Diagnostic Code 7343. The
 Regional Office also assigned Mr. Breland a noncompensa-
 ble rating (based on Mr. Breland’s inactive disease) effec-
 tive from August 1, 2007, onward. The Regional Office’s
 rating decision also noted that higher ratings may be war-
 ranted based on residual conditions related to
 Mr. Breland’s tongue cancer.
       About a year later, in August 2016, Mr. Breland filed a
 NOD with the Regional Office as to the assigned noncom-
 pensable rating, noting that he had experienced residual
 conditions related to treatment for his tongue cancer. In
 September 2017, Mr. Breland underwent a second VA ex-
 amination regarding these residual conditions. The VA ex-
 amination did not document any recurrence or metastasis
 of Mr. Breland’s tongue cancer. J.A. 89. Thereafter, the
 Regional Office granted service connection for certain re-
 sidual conditions and, in February 2018, the Regional Of-
 fice assigned an effective date of August 5, 2016 for a
 subset of the residual conditions’ ratings. At this time, the
 Regional Office also determined that a 100% disability rat-
 ing for Mr. Breland’s tongue cancer was warranted retro-
 actively for an additional eight-month period starting
 January 16, 2008, when it was documented that
 Mr. Breland’s tongue cancer had returned, to September 1,
 2008, a little over six months after Mr. Breland underwent
 surgery in February 2008 to remove portions of his tongue,
 i.e., six months following treatment.
     In total, the Regional Office assigned Mr. Breland two
 100% disability ratings culminating in nearly 16 months of
 100% disability, spanning the periods of time during which
 Mr. Breland’s medical records established he had active
 tongue cancer and for an additional six-month period fol-
 lowing treatment. He also received partial disability rat-
 ings based on his residual conditions for the periods of time
 during which he was not assigned a 100% disability rating
Case: 20-2199    Document: 34      Page: 5    Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                     5



 for his active tongue cancer and corresponding treatment
 period.
                              II
     Mr. Breland appealed the Regional Office’s assignment
 of a noncompensable rating as of August 1, 2007, to the
 Board of Veterans’ Appeals. Before the Board, Mr. Breland
 asserted that the VA failed to correctly apply § 4.114, Di-
 agnostic Code 7343, because the VA did not conduct a
 “mandatory VA examination” six months after discontinu-
 ance of his cancer treatment to determine “the appropriate
 disability rating” at that time. J.A. 87.
       The Board rejected Mr. Breland’s claim. The Board ex-
 plained that Mr. Breland’s argument focused on his “re-
 peated disagreement with the noncompensable ratings,” in
 which he “assert[ed] that the appropriate rating is 100 per-
 cent from the date of service connection” until the present
 due to the Regional Office incorrectly applying Diagnostic
 Code 7343 “because noncompensable ratings were assigned
 . . . without the administration of the mandatory VA exam-
 ination.” J.A. 87. The Board explained that because both
 of the 100% ratings “were assigned retroactively,” perform-
 ing the VA examinations at “the conclusion of the pertinent
 6-month periods following cessation of treatment could not
 have been accomplished.” J.A. 87–88. Instead, the Board
 pointed out that § 4.114 instructed that “if there has been
 no local recurrence or metastasis, the condition is to be
 rated on its residuals,” and that rating the condition on the
 residuals was therefore appropriate in Mr. Breland’s case.
 J.A. 87–88.
     The Board therefore denied Mr. Breland’s claim re-
 questing a 100% rating for the periods spanning from Au-
 gust 1, 2007, to January 16, 2008, and September 1, 2008,
 onward, the time periods for which Mr. Breland had been
 assigned only partial disability ratings for a subset of his
 residual conditions. The Board also determined that the
 proper effective date for the subset of residual conditions
Case: 20-2199     Document: 34     Page: 6    Filed: 01/11/2022




 6                                    BRELAND   v. MCDONOUGH



 was August 1, 2007, the date on which Mr. Breland’s first
 period of 100% disability ended.
      The Veterans Court affirmed the Board’s decision.
 Breland v. Wilkie, 32 Vet. App. 360, 372 (2020). In doing
 so, the Veterans Court interpreted the note to § 4.114, Di-
 agnostic Code 7343 as plainly “contemplat[ing] prospective
 action and therefore . . . inapplicable when VA awards ben-
 efits retroactively.” Id. at 368. In Mr. Breland’s case, “ser-
 vice connection and ratings for tongue cancer [were]
 retroactively assigned years after the cancer ha[d] been
 eradicated and treatment ha[d] ceased.” Id. at 366. The
 Veterans Court explained that the VA had “a clear picture
 of Mr. Breland’s health and could assign ratings and effec-
 tive dates based on actual medical findings,” id. at 371, and
 that requiring a retroactively assigned 100% rating to con-
 tinue until a VA examination is conducted would “lead to
 compensation based on pure regulatory presumption and
 unmoored from any medical reality,” id. at 367. The Vet-
 erans Court held that a plain reading of the note to Diag-
 nostic Code 7343 “is prospective and thus the prospective
 procedures—i.e., the examination 6 months after cessation
 of treatment and contemporaneous notice of any reduc-
 tion—are not strictly applicable when VA awards service
 connection and disability ratings retroactively.”          Id.
 at 371–72. The Veterans Court therefore affirmed the
 Board’s decision denying Mr. Breland a 100% disability
 rating for service-connected tongue cancer from August 1,
 2007, to January 16, 2008, and from September 1, 2008, to
 September 2017.
    Mr. Breland appeals.       We have jurisdiction under
 38 U.S.C. § 7292.
                         DISCUSSION
                               I
    On appeal, Mr. Breland asserts that the Veterans
 Court misinterpreted the note accompanying § 4.114,
Case: 20-2199    Document: 34      Page: 7    Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                     7



 Diagnostic Code 7343 in affirming the Board’s decision.
 This court has exclusive jurisdiction to review all questions
 of law from the Veterans Court. 38 U.S.C. § 7292. We re-
 view questions of law, including the interpretation of stat-
 utes and regulations, de novo. Gazelle v. Shulkin, 868 F.3d
 1006, 1009 (Fed. Cir. 2017).
      Mr. Breland contends he is entitled to a 100% rating
 beginning December 2006, when his claim was first filed,
 and ending September 2017, when he was finally examined
 by the VA for his residuals. This time period, spanning
 over a decade, encompasses nine and a half years during
 which it is undisputed that Mr. Breland did not have active
 cancer and for which Mr. Breland has been assigned a par-
 tial disability rating for his residual conditions. Mr.
 Breland’s conditions—including his initial tongue cancer,
 recurrence of tongue cancer, and residuals resulting from
 tongue cancer—were rated based on private medical rec-
 ords provided by Mr. Breland himself and VA examina-
 tions. Mr. Breland does not dispute the validity of any of
 the medical records in evidence. Mr. Breland’s request for
 relief rests on his interpretation of the note as mandating
 that the government could not rate his condition below
 100% until a mandatory VA examination was conducted
 “at least” six months after the cessation of treatment.
     The government contends that a plain language read-
 ing of the note to § 4.114, Diagnostic Code 7343 reveals
 that its clause referring to the “mandatory VA examina-
 tion” does not apply to retroactively assigned ratings: “In
 order for the rating to ‘continue,’ it must already be in
 place; when ratings are assigned retroactively, there is
 nothing to ‘continue.’” Appellee’s Br. 15. The purpose of
 retroactively assigned ratings, according to the govern-
 ment, is to put the veteran in the same position he would
 have been in had the benefits been originally approved as
 of the earlier date, not to provide a windfall. The govern-
 ment contends that under Mr. Breland’s interpretation of
 the note, he would receive “a decade more of total disability
Case: 20-2199    Document: 34      Page: 8    Filed: 01/11/2022




 8                                    BRELAND   v. MCDONOUGH



 payments that he would never have obtained had he been
 rated in tandem with his developing cancer treatment.”
 Appellee’s Br. 21.
     This appeal thus asks us to consider whether the note
 to § 4.114, Diagnostic Code 7343 requires the VA to con-
 tinue a 100% disability rating until it performs a “manda-
 tory VA examination” six months following treatment,
 even when the disability rating is assigned retroactively af-
 ter the six-month period has passed. The Veterans Court
 held that it did not as a matter of law. We agree.
                              II
     We begin and end with the text of the note accompany-
 ing § 4.114, Diagnostic Code 7343. 2 Section 4.114 outlines
 a schedule of diagnostic codes 3 and corresponding disabil-
 ity ratings for ailments relating to the digestive system.
 Diagnostic Code 7343—titled “Malignant neoplasms of the
 digestive system, exclusive of skin growths,” under which
 Mr. Breland’s tongue cancer was rated—provides for a sin-
 gle rating of 100% disability.
     The note accompanying Diagnostic Code 7343 provides
 that



     2   The dissent asserts the majority is embracing an
 “atextual interpretation . . . to avoid providing Mr. Breland
 with those benefits.” Dissent at 2. Likewise, the dissent
 states that the “majority says it adopts this atextual read-
 ing so as to avoid overcompensating Mr. Breland.” Id. We
 disagree. That the dissent disagrees with our textual in-
 terpretation of the note does not make our interpretation
 atextual or result driven.
     3   Diagnostic codes are “arbitrary numbers for the
 purpose of showing the basis of the evaluation assigned
 and for statistical analysis in the Department of Veterans
 Affairs.” 38 C.F.R. § 4.27.
Case: 20-2199     Document: 34     Page: 9    Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                       9



     [a] rating of 100 percent shall continue beyond the
     cessation of any surgical, X-ray, antineoplastic
     chemotherapy or other therapeutic procedure. Six
     months after discontinuance of such treatment, the
     appropriate disability rating shall be determined
     by mandatory VA examination. Any change in
     evaluation based upon that or any subsequent ex-
     amination shall be subject to the provisions of
     § 3.105(e) of this chapter. If there has been no local
     recurrence or metastasis, rate on residuals.
 Id. (emphases added). The plain language of the note an-
 swers the question of whether a 100% rating must continue
 until a mandatory VA examination six months after treat-
 ment when no rating was assigned until well after the six-
 month time period. It does not. At the outset, the note’s
 initial instruction that a total disability rating “shall con-
 tinue” demonstrates that the note contemplates circum-
 stances in which there is an existing 100% rating six
 months after treatment.             Likewise, contrary to
 Mr. Breland’s suggestion, the note does not mandate an ex-
 amination at least six months after treatment. Nor does it
 mandate a “subsequent examination” as suggested by the
 dissent. Dissent at 6–7. Rather, the note requires a man-
 datory VA examination “[s]ix months after discontinuance
 of such treatment.” § 4.114, Diagnostic Code 7343, Note.
 This sentence simply cannot apply to a rating assigned
 years after this six-month date. A retroactively assigned
 rating cannot “continue” until a six-month mandatory ex-
 amination; nor could the examination occur at six months,
 weighing against Mr. Breland’s interpretation. Instead,
 this language supports the agency’s view that the clause
 referring to the “mandatory VA examination” occurring six
 months after discontinuance of treatment does not—and,
 indeed, cannot—apply to retroactively assigned ratings.
 Simply put, the Veterans Court’s interpretation is emi-
 nently reasonable because the agency cannot provide a six-
 month mandatory examination retrospectively.
Case: 20-2199     Document: 34     Page: 10    Filed: 01/11/2022




 10                                   BRELAND   v. MCDONOUGH



     The second to last sentence of the note cites to 38 C.F.R.
 § 3.105(e) and provides additional context and support for
 this interpretation. Section 3.105(e), titled “Reduction in
 evaluation – compensation,” states in relevant part:
      Where the reduction in evaluation of a service-con-
      nected disability or employability status is consid-
      ered warranted and the lower evaluation would
      result in a reduction or discontinuance of compen-
      sation payments currently being made, a rating pro-
      posing the reduction or discontinuance will be
      prepared setting forth all material facts and rea-
      sons.
 Id. (emphasis added). This reference to “payments cur-
 rently being made” confirms that the changes referred to in
 the note are changes made to existing ratings, not retroac-
 tively assigned ratings. Section 3.105(e) plainly states that
 prior to implementing a disability rating reduction that
 would “result in a reduction or discontinuance of compen-
 sation payments currently being made,” all material facts
 and reasons for such a reduction must be laid out. When a
 rating is assigned retroactively for a specific duration of
 time (i.e., the rating is both assigned and reduced retroac-
 tively) based on prior medical records that document the
 veteran’s health for that period of time, requiring the pro-
 posal of the reduction and the mandatory VA examination
 prior to the implementation of the reduction in an effort to
 provide the veteran with the opportunity to oppose such a
 reduction would make little sense. A retroactively as-
 signed rating would not be associated with “payments cur-
 rently being made,” and therefore § 3.105(e) confirms that
 Diagnostic Code 7343 does not apply to ratings that are as-
 signed retroactively.
     Furthermore, while not determinative, we note that
 the purpose of § 3.105(e) is to protect disabled veterans who
 have come to rely on ongoing benefits from a sudden and
 arbitrary reduction in those benefits by requiring a
Case: 20-2199    Document: 34      Page: 11    Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                     11



 proposal to reduce a rating before any action is taken.
 These same protections are unnecessary for retroactively
 assigned ratings because any benefits for past periods of
 disability are distributed in a lump sum to the veteran;
 thus, a veteran is unlikely to have become dependent on
 retroactive benefits and would not experience the surprise
 that this regulation seeks to avoid. As the Veterans Court
 correctly stated, “the history and purpose of the regulation
 reinforce[] [this] reading of the note.” Breland, 32 Vet. App.
 at 367.
     Mr. Breland argues that the language of the regulation
 is mandatory and without exceptions, requiring that “six
 months after discontinuance of such treatment, the appro-
 priate disability rating shall be determined by a mandatory
 VA examination.” Appellant’s Br. 13. But Mr. Breland’s
 narrow focus on the “mandatory VA examination” lan-
 guage is removed from the context of the note itself and its
 express incorporation of § 3.105(e). When read as a whole
 and in the framework of the relevant regulatory scheme,
 the note is clear that the requirement for a mandatory VA
 examination applies only to prospective rating changes
 that may result in reductions to “compensation payments
 currently being made” and not to retroactive assignments
 of benefits for specific periods.
     Thus, in reading the plain language of the note and
 § 3.105(e) together, we agree with the Veterans Court that
 the note to § 4.114, Diagnostic Code 7343 unambiguously
 applies to existing ratings that may later be reduced, not
 ratings assigned retroactively. 4 Our interpretation today


     4   Because we conclude that the language of the reg-
 ulation unambiguously supports the Veterans Court’s in-
 terpretation, we need not consider whether deference
 should be given to the agency’s interpretation of the regu-
 lation. Kisor v. Wilkie, 139 S. Ct. 2400, 2408, 2421, 2424
Case: 20-2199    Document: 34     Page: 12    Filed: 01/11/2022




 12                                   BRELAND   v. MCDONOUGH



 is limited to the note to § 4.114, Diagnostic Code 7343. We
 do not address the proper interpretation of notes to other
 diagnostic codes.
                          *   *   *
      Although it has taken an unreasonable number of
 years to accomplish, it is undisputed that the VA consid-
 ered the available medical evidence when it assigned
 Mr. Breland 100% and then residual ratings. Mr. Breland
 was rated 100% for each period of active cancer and treat-
 ment and for at least six months following discontinuance
 of treatment, as required by the regulation. When the past
 medical records indicated that no recurrence or metastasis
 was detected, Mr. Breland was rated on his residual condi-
 tions, as required by the regulation. Mr. Breland has been,
 and continues to be, fairly compensated based on the actual
 state of his health. Interpreting the regulation to grant
 Mr. Breland the relief he seeks—almost ten years of 100%


 (2019). We note, however, that for more than twenty years
 the VA has consistently interpreted the language in the
 note as not applying to retroactive awards of benefits. For
 example, during a notice-and-comment period for a pro-
 posed amendment to add an identical note to a different
 diagnostic code, the VA addressed a comment regarding
 the application of § 3.105(e). The commenter was con-
 cerned that applying § 3.105(e) would “cause administra-
 tive problems” and “significantly lengthen the period of a
 total evaluation when claims are received months or years
 after surgery.” Schedule for Rating Disabilities; Respira-
 tory System, 61 Fed. Reg. 46,720, 46,721 (1996). In re-
 sponse, the VA explained that § 3.105(e) “applies only to
 reductions in ‘compensation payments currently being
 made’” and does not apply to situations in which a “total
 evaluation is assigned and reduced retroactively.” Id.; see
 Appellee’s Br. 17; see also 38 C.F.R. § 4.97, Diagnostic Code
 6819 (diagnostic code for respiratory system neoplasms).
Case: 20-2199   Document: 34     Page: 13   Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                 13



 disability for a condition that undisputedly no longer ex-
 isted—would be overcompensation.
                          CONCLUSION
    We have considered Mr. Breland’s remaining argu-
 ments and do not find them persuasive. Because the Vet-
 erans Court properly interpreted 38 C.F.R. § 4.114,
 Diagnostic Code 7343, we affirm.
                       AFFIRMED
Case: 20-2199    Document: 34     Page: 14   Filed: 01/11/2022




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                  WILLIS E. BRELAND,
                   Claimant-Appellant

                             v.

        DENIS MCDONOUGH, SECRETARY OF
               VETERANS AFFAIRS,
                Respondent-Appellee
               ______________________

                        2020-2199
                  ______________________

      Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-5980, Judge Joseph L. Falvey,
 Jr., Judge William S. Greenberg, Judge Joseph L. Toth.
                  ______________________

 O’MALLEY, Circuit Judge, dissenting.
     In December 2006, Willis Breland, a veteran of the Vi-
 etnam War, was diagnosed with tongue cancer. He
 promptly filed an initial claim for service connection. That
 claim was initially denied but eventually granted on appeal
 in 2015—long after Mr. Breland’s treatment had ended. In
 2018—three years after finding that Mr. Breland’s tongue
 cancer was connected to his service in Vietnam—the
 United States Department of Veterans Affairs (“VA”) Re-
 gional Office retroactively awarded Mr. Breland a 100%
 disability rating for his tongue cancer beginning on Decem-
 ber 26, 2006 and retroactively reduced those benefits for
 the period beginning on September 1, 2008, six months
Case: 20-2199    Document: 34     Page: 15    Filed: 01/11/2022




 2                                    BRELAND   v. MCDONOUGH



 after his treatment ended, pursuant to its interpretation of
 the note to 38 C.F.R. § 4.114, Diagnostic Code (“DC”) 7343.
 The United States Court of Appeals for Veterans Claims
 (“Veterans Court”) held that the VA correctly interpreted
 the note to DC 7343. The majority agrees and affirms.
 Contrary to the majority’s holding, the note to DC 7343 un-
 ambiguously requires the VA to examine a veteran with
 tongue cancer to determine their medical condition before
 reducing the veteran’s disability rating from 100%. The VA
 did not follow that procedure with respect to Mr. Breland.
 Accordingly, I dissent.
                      I.    DISCUSSION
      I begin with the unambiguous text of the regulation.
 The note to DC 7343 is not limited only to prospective ben-
 efit awards, and it requires a mandatory VA examination
 before reduction of an award. The analysis could end there,
 but the regulatory history of the note to DC 7343 confirms
 that unambiguous reading. It is improper to adopt the
 atextual interpretation embraced by the majority to avoid
 providing Mr. Breland with those benefits. The majority
 says it adopts this atextual reading so as to avoid overcom-
 pensating Mr. Breland. While I understand the majority’s
 desire, bad facts make bad law. In the interest of prevent-
 ing a windfall, the majority creates a rule that will extend
 far beyond this case; it will affect veterans receiving bene-
 fits under any of the many diagnostic codes containing sim-
 ilar notes. Respectfully, I do not understand the desire to
 misconstrue law so as to the save the VA from its own mis-
 takes.
                A. Text of the Note to DC 7343
     Contrary to the majority’s decision, the text of the note
 to DC 7343 does not foreclose its application to retroactive
 awards. I analyze the sentences of the note one-by-one.
     The first sentence states that “[a] rating of 100 percent
 shall continue beyond the cessation of any [treatment].”
Case: 20-2199    Document: 34     Page: 16   Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                    3



 38 C.F.R. § 4.114, DC 7343 Note. The language of this sen-
 tence does not foreclose application to retroactively
 awarded disability ratings. It merely says that ratings
 “shall continue” after cessation of treatment. Accordingly,
 a plain reading of the first sentence of the note to DC 7343
 is that the note applies to all ratings under DC 7343, not
 merely prospective ratings. This first sentence also does
 not contemplate a time limit for the continuation of a 100%
 rating, implying that, in some circumstances, the 100% rat-
 ing could continue indefinitely.
     The majority states that a rating cannot “continue” un-
 less the note applies only to prospective ratings where
 “there is an existing 100% rating six months after treat-
 ment.” Maj. Op. 9. That interpretation of “continue” as-
 sumes the conclusion—that it is permissible to
 retroactively reduce a veteran’s benefits absent compliance
 with the requirements of the note to DC 7343. It is circular
 to say that, where benefits have already been retroactively
 reduced, a 100% rating cannot “continue,” and, therefore,
 the note to DC 7343 does not limit that retroactive reduc-
 tion.
     The second sentence states that “[s]ix months after dis-
 continuance of such treatment, the appropriate disability
 rating shall be determined by mandatory VA examination.”
 38 C.F.R. § 4.114, DC 7343 Note. Although this sentence
 provides for a mandatory VA examination six months after
 the end of treatment, there is no indication that benefits
 should cease beyond that six-month mark absent the man-
 datory VA examination. This sentence, like the first, con-
 templates indefinite continuation of benefits until the VA
 engages in the dictated examination. This sentence is very
 specific about the procedure by which the appropriate dis-
 ability rating must be determined. It mandates that the
 examination must occur and must be a VA examination.
     The Veterans Court held that retroactive reduction of
 ratings could be based on evidence in the veteran’s medical
Case: 20-2199     Document: 34      Page: 17    Filed: 01/11/2022




 4                                     BRELAND   v. MCDONOUGH



 record other than a VA examination. The majority affirms
 this reasoning, noting that “the VA considered the availa-
 ble medical evidence when it assigned” Mr. Breland’s rat-
 ings. Maj. Op. 12. The Veterans Court ignored the text of
 the note, which requires “mandatory VA examination,” in
 favor of what it found to be the purpose of the note—“en-
 sur[ing] that VA assigns cancer and residual rating and ef-
 fective dates based on actual medical findings, rather than
 on a set presumptive period.” Breland v. Wilkie, 32 Vet.
 App. 360, 371 (2020). In Mr. Breland’s case, it found that
 “Mr. Breland got the benefit of the note to DC 7343—a
 100% rating from the date of service connection until 6
 months following cessation of treatment for both active
 cancer periods” because medical evidence other than a VA
 examination gave “a clear picture of Mr. Breland’s
 health[.]” Id. This justification for finding in favor of the
 VA here seems to be just that—a justification for ignoring
 the note’s specific requirement that ratings be based on a
 VA examination.
      Had the VA wanted any other medical evidence to suf-
 fice, it could easily have said, for example, that the appro-
 priate disability rating shall be determined by a medical
 examination or by VA examination or other sufficient med-
 ical records. 1 It did not do so. It instead specified that “the
 appropriate disability rating shall be determined by man-
 datory VA examination.” 38 C.F.R § 4.114, DC 7343 Note.



     1    Indeed, in similar notes, such as that in 38 C.F.R.
 § 4.119, DC 7903 for hypothyroidism, the VA has not man-
 dated a VA examination. In that note, the VA merely
 states: “This evaluation shall continue for six months be-
 yond the date that an examining physician has determined
 crisis stabilization. Thereafter, the residual effects of hy-
 pothyroidism shall be rated under the appropriate diagnos-
 tic code(s) within the appropriate body system(s) (e.g., eye,
 digestive, and mental disorders).”
Case: 20-2199    Document: 34     Page: 18    Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                     5



 That language is unambiguous. And that unambiguous
 language does not permit the VA to retroactively reduce
 Mr. Breland’s rating simply because it “had a clear picture
 of Mr. Breland’s health and could assign ratings and effec-
 tive dates based on actual medical findings.” See Breland,
 32 Vet. App. at 371.
     The majority is correct that, in Mr. Breland’s case, it
 would be impossible for the VA to go back in time to con-
 duct an examination six months after the end of treatment.
 Indeed, I have no doubt that, due to the speed at which the
 VA processes disability claims, there are many instances in
 which the VA will not find a veteran’s disability service
 connected until after the six-month period has elapsed. 2
 But the VA’s inability to provide an examination at exactly
 the six-month mark in this case, and, likely, in others, is
 not dispositive on the issue of regulatory interpretation be-
 fore us today. It is, moreover, a creature of the VA’s own
 making—the VA erred in denying Mr. Breland’s claim in
 the first instance and erred in never affording him the VA
 examination its own rules mandate.
     The second sentence also must be read in conjunction
 with the next. The next sentence provides that “[a]ny
 change in evaluation based upon that or any subsequent


     2    At oral argument, the VA stated that “the VA . . .
 does assign ratings retroactively” but was otherwise una-
 ble to respond to Judge Stoll’s question about how often the
 VA assigns benefits retroactively under DC 7343. Oral
 Arg. at 14:10–16:00, available at http://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=20-2199_1007202
 1.mp3. In previous cases we have noted that the time that
 it takes for the VA to decide claims, and in particular,
 claims that go through the appeals process, can be very
 long. See, e.g., Monk v. Wilkie, 978 F.3d 1273, 1278 (Fed.
 Cir. 2020) (Reyna, J., additional views); Ebanks v. Shulkin,
 877 F.3d 1037, 1040 (Fed. Cir. 2017).
Case: 20-2199    Document: 34     Page: 19   Filed: 01/11/2022




 6                                   BRELAND   v. MCDONOUGH



 examination shall be subject to the provisions of § 3.105(e)
 of this chapter.” 38 C.F.R. § 4.114, DC 7343 Note. Im-
 portantly, this third sentence provides for changes in eval-
 uation based on the initial six-month examination or any
 subsequent examination. The VA need not go back in time
 to provide an examination. It can provide an examination
 at any time after six months after cessation of treatment
 and can base a change in evaluation on that subsequent
 examination. In Mr. Breland’s case, the VA could have pro-
 vided an examination in 2015 after it found Mr. Breland’s
 cancer was connected to his service in Vietnam and could
 have reduced his disability evaluation based on that 2015
 examination. 3
     The majority glosses over the note’s provision that a
 change in evaluation may be based on a mandatory VA ex-
 amination six months after cessation of treatment or any
 subsequent examination. The Veterans Court’s analysis of
 this third sentence—that, where the “VA is deciding the
 rating retrospectively, there is no proposed rating
 change”—also ignores the “subsequent examination” lan-
 guage and, again, assumes the conclusion that a retroac-
 tive reduction in rating (absent a mandatory VA
 examination) does not violate the note to DC 7343. See
 Breland, 32 Vet. App. at 366. Contrary to the majority’s
 and Veterans Court’s reasoning, the VA’s inability to ret-
 roactively examine a veteran exactly six months after their
 treatment ends is not dispositive of the issue of whether
 the note applies retroactively. The note has a specific




     3   The record does not show that the VA provided an
 examination in 2015. But if the VA failed to provide an
 examination in 2015, it is the VA’s failure alone. We may
 not adopt an atextual interpretation of the note to DC 7343
 to shield the VA from the natural results of its failure to
 provide an examination in 2015, or thereafter.
Case: 20-2199    Document: 34      Page: 20     Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                        7



 provision for subsequent examination which applies when-
 ever an examination at the six-month mark is impossible.
     The third sentence also          incorporates   38 C.F.R.
 § 3.105(e), which provides:
     Where the reduction in evaluation of a service-con-
     nected disability or employability status is consid-
     ered warranted and the lower evaluation would
     result in a reduction or discontinuance of compen-
     sation payments currently being made, a rating
     proposing the reduction or discontinuance will be
     prepared setting forth all material facts and rea-
     sons. The beneficiary will be notified at his or her
     latest address of record of the contemplated action
     and furnished detailed reasons therefor, and will
     be given 60 days for the presentation of additional
     evidence to show that compensation payments
     should be continued at their present level. Unless
     otherwise provided in paragraph (i) of this section,
     if additional evidence is not received within that
     period, final rating action will be taken and the
     award will be reduced or discontinued effective the
     last day of the month in which a 60-day period from
     the date of notice to the beneficiary of the final rat-
     ing action expires.
     Section 3.105(e), unlike the main text of the note to DC
 7343, clearly contemplates prospective reductions in eval-
 uations. It discusses a “service-connected disability,” indi-
 cating that the reduction must come after the disability has
 been found to be connected to the veteran’s service. And,
 more tellingly, it identifies “a reduction or discontinuance
 of compensation payments currently being made[.]”
 38 C.F.R. § 3.105(e) (emphasis added). But, when read in
 the context of the main text of the note to DC 7343, the
 clearly prospective nature of § 3.105(e) does not indicate
 that the note to DC 7343 must also be only prospective. As
 explained above, the first three sentences of the note
Case: 20-2199    Document: 34     Page: 21   Filed: 01/11/2022




 8                                   BRELAND   v. MCDONOUGH



 plainly indicate that a veteran’s evaluation under DC 7343
 may not be retroactively decreased without a mandatory
 VA examination six months or more after cessation of the
 veteran’s cancer treatment. In Mr. Breland’s case, for ex-
 ample, he was retroactively awarded a 100% evaluation
 under DC 7343 in 2015 for the period beginning December
 26, 2006. The VA could have, and should have, provided
 an examination in 2015 after finding his cancer service con-
 nected rather than retroactively decreasing his evaluation
 without the benefit of a mandatory VA examination. Had
 it done so, it would have been prospectively reducing the
 “evaluation of a service-connected disability” resulting “in
 a reduction or discontinuance of compensation payments
 currently being made” in 2015, thus triggering the notice
 requirements of § 3.105(e). 4



     4   In the hypothetical scenario where the VA provides
 a mandatory examination at least six months after cessa-
 tion of treatment for a veteran whose cancer has not yet
 been found service connected, VA may be able to retroac-
 tively decrease the veteran’s evaluation in compliance with
 the note to DC 7343 without triggering the notice require-
 ments of § 3.105(e). Indeed, the VA has stated as much in
 response to a comment on another note nearly identical to
 the note to DC 7343. 61 Fed. Reg. 46,720, 46721 (1996). In
 that Federal Register notice, the VA responded to a com-
 menter’s concern that “applying § 3.105(e) will cause ad-
 ministrative problems and will significantly lengthen the
 period of a total evaluation when claims are received
 months or years after surgery.” Id. The VA explained that:
 “Since § 3.105(e) applies only to reductions in ‘compensa-
 tion payments currently being made,’ it does not apply
 where a total evaluation is assigned and reduced retroac-
 tively.” Id. The majority states, in a footnote, that this
 statement by the VA shows that “for more than twenty
 years the VA has consistently interpreted the language in
Case: 20-2199    Document: 34     Page: 22    Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                     9



     The fourth and final sentence of the note to DC 7343
 instructs: “If there has been no local recurrence or metas-
 tasis, rate on residuals.” 38 C.F.R. § 4.114, DC 7343 Note.
 This final sentence does not disturb the requirements of
 the first three sentences to first provide a mandatory VA
 examination and then provide notice under § 3.105(e) be-
 fore reducing a veteran’s benefits. It merely instructs how
 ratings should proceed after the VA takes those steps.
     The language of the note to DC 7343 is plain—a vet-
 eran must receive a mandatory VA examination and,
 where applicable, notice under § 3.105(e) before the VA re-
 duces his rating. The note does not distinguish between
 prospective and retroactive ratings. Interpreting the note
 to exclude retroactive ratings requires a feat of linguistic
 contortion. The majority’s interpretation only works if it
 assumes that which it seeks to prove—that the note per-
 mits a retroactive reduction of a veteran’s disability rating
 without a mandatory VA examination.
                   B. Regulatory History
     Statements in the VA’s Notice of Final Rule amending
 the note to its current form reinforce the plain meaning of
 the note to DC 7343:
     In order to assure that an evaluation will be based
     on actual medical findings rather than on a regula-
     tory assumption that there has been improvement,


 the note as not applying to retroactive awards of benefits.”
 Maj. Op. 11 n.3. That is simply incorrect. The VA stated
 only that § 3.105(e) “does not apply where a total evalua-
 tion is assigned and reduced retroactively.” 61 Fed. Reg. at
 46721 (emphasis added). That is, where a total evaluation
 is otherwise lawfully retroactively reduced, § 3.105(e) does
 not apply. The VA said nothing about whether DC 7343 or
 similar notes permit retroactive reduction of evaluation
 without a mandatory VA examination.
Case: 20-2199     Document: 34     Page: 23    Filed: 01/11/2022




 10                                   BRELAND   v. MCDONOUGH



      we are proposing to continue the total evaluation
      under this code indefinitely after treatment is dis-
      continued, and to examine the veteran six months
      after treatment ends.
 65 Fed. Reg at 48,206 (emphasis added). The Veterans
 Court homed in on the VA’s statement that the amendment
 was intended to ensure that evaluation is “based on actual
 medical findings rather than on a regulatory assumption”
 to justify the VA’s reliance on medical evidence other than
 a mandatory VA examination in Mr. Breland’s case.
 Breland, 32 Vet. App. at 371 (2020). The majority, without
 investigating or analyzing that regulatory history itself,
 finds that “the Veterans Court correctly stated [that] ‘the
 history and purpose of the regulation reinforce[] [this]
 reading of the note.’” Maj. Op. 11 (quoting Breland, 32 Vet.
 App. at 367). But the Veterans Court ignored the method
 that the VA elected to pursue its purpose—“continu[ing]
 the total evaluation under this code indefinitely after treat-
 ment is discontinued” and “examin[ing] the veteran six
 months after treatment ends.” See 65 Fed. Reg at 48,206
 (emphasis added). It is that specific method which the VA
 ultimately enacted in the text of the note to DC 7343. We
 cannot ignore the text of the regulation in our quest to fur-
 ther one of the purposes behind it.
     Nor can we cherry-pick the legislative history for a de-
 sired outcome—six months of benefits after cessation of
 treatment—when that legislative history explicitly pro-
 vides to the contrary—that the purpose of the note is to
 “continue the total evaluation under this code indefinitely.”
 See id. (emphasis added). This purpose is confirmed by the
 VA’s statements in litigation concerning an analogous note,
 DC 7351, 5 in which the Secretary contended that a veteran



      5  The analogous note, which appears in 38 C.F.R.
 § 4.114, DC 7351, states that:
Case: 20-2199    Document: 34      Page: 24     Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                      11



 can receive a 100% rating “for an indefinite period.” Nye-
 holt v. Sec’y of Veterans Affs., 298 F.3d 1350, 1356 (Fed. Cir.
 2002).
                      II.    CONCLUSION
      A veteran cannot get the benefit of the note to DC 7343
 where the VA refuses to follow the plain language of that
 note. The Veterans Court found that “Mr. Breland got the
 benefit of the note to DC 7343” because he got “a 100% rat-
 ing from the date of service connection until 6 months fol-
 lowing cessation of treatment[.]” Breland, 32 Vet. App. at
 371. But the note was not intended to secure merely six
 months of benefits following the cessation of a veteran’s
 treatment. The note to DC 7343 does not state that a vet-
 eran’s 100% evaluation shall continue for six months. Ra-
 ther it states that the 100% evaluation shall continue,
 without limiting that continuance to any period of time.
 And the regulatory history of the note explicitly confirms
 that an evaluation should continue indefinitely until a
 mandatory VA examination determines otherwise. The
 note clearly explains what steps the VA must take before
 it can reduce a veteran’s evaluation. The VA did not take
 those steps in this case.
     The majority may be right that awarding Mr. Breland
 disability compensation at 100% for tongue cancer rather




         A rating of 100 percent shall be assigned as
         of the date of hospital admission for trans-
         plant surgery and shall continue. One year
         following discharge, the appropriate disa-
         bility rating shall be determined by manda-
         tory VA examination. Any change in
         evaluation based upon that or any subse-
         quent examination shall be subject to the
         provisions of § 3.105(e) of this chapter.
Case: 20-2199    Document: 34     Page: 25   Filed: 01/11/2022




 12                                  BRELAND   v. MCDONOUGH



 than 60% for residuals from that tongue cancer from 2008
 until such date as the VA performs a medical examination
 in compliance with the note to DC 7343 is “overcompensa-
 tion.” Maj. Op. 13. But it is not the role of the courts to
 protect the VA from the clear language of its own regula-
 tions in order to avoid potential overcompensation of a sin-
 gle veteran. If the VA does not wish to be held to the
 language of the note to DC 7343, it is free to amend that
 language through its rulemaking process.
      As I said earlier, we should not let bad facts make bad
 law. The impact of the majority’s tortured interpretation
 of the note to DC 7343 is not limited to Mr. Breland’s case
 or even to this particular diagnostic code, despite the ma-
 jority’s disclaimer to the contrary. Similar notes appear in
 numerous other diagnostic codes. See, e.g., 38 C.F.R.
 § 4.73, DC 5327 (Muscle, neoplasm of, malignant (exclud-
 ing soft tissue sarcoma)); 38 C.F.R. § 4.73, DC 5329 (Sar-
 coma, soft tissue (of muscle, fat, or fibrous connective
 tissue)); 38 C.F.R. § 4.79, DC 6014 (Malignant neoplasms
 of the eye, orbit, and adnexa (excluding skin)); 38 C.F.R.
 § 4.87, DC 6208 (Malignant neoplasm of the ear); 38 C.F.R.
 § 4.88b, DC 6301 (Visceral leishmaniasis); 38 C.F.R.
 § 4.88b, DC 6312 (Nontuberculosis mycobacterium infec-
 tion); 38 C.F.R. § 4.88b, DC 6302 (Leprosy (Hansen’s dis-
 ease)); 38 C.F.R. § 4.88b, DC 6325 (Hyperinfection
 syndrome or disseminated strongyloidiasis); 38 C.F.R.
 § 4.97, DC 6819 (Neoplasms, malignant, any specified part
 of respiratory system exclusive of skin growths); 38 C.F.R.
 § 4.104, DC 7011 (Ventricular arrhythmias (sustained));
 38 C.F.R. § 4.104, DC 7016 (Heart valve replacement (pros-
 thesis)); 38 C.F.R. § 4.104, DC 7019 (Cardiac transplanta-
 tion); 38 C.F.R. § 4.104, DC 7110 (Aortic aneurysm);
 38 C.F.R. § 4.104, DC 7111 (Aneurysm, any large artery);
 38 C.F.R. § 4.104, DC 7123 (Soft tissue sarcoma (of vascu-
 lar origin)); 38 C.F.R. § 4.114, DC 7351 (Liver transplant);
 38 C.F.R. § 4.115b, DC 7528 (Malignant neoplasms of the
 genitourinary system); 38 C.F.R. § 4.115b, DC 7531
Case: 20-2199    Document: 34     Page: 26   Filed: 01/11/2022




 BRELAND   v. MCDONOUGH                                   13



 (Kidney transplant); 38 C.F.R. § 4.116, DC 7627 (Malig-
 nant neoplasms of gynecological system); 38 C.F.R. § 4.116,
 DC 7630 (Malignant neoplasms of the breast); 38 C.F.R.
 § 4.117, DC 7702 (Agranulocytosis); 38 C.F.R. § 4.117, DC
 7703 (Leukemia); 38 C.F.R. § 4.117, DC 7704 (Polycythe-
 mia); 38 C.F.R. § 4.117, DC 7705 (Immune thrombocytope-
 nia); 38 C.F.R. § 4.117, DC 7709 (Hodgkin's lymphoma);
 38 C.F.R. § 4.117, DC 7712 (Multiple myeloma); 38 C.F.R.
 § 4.117, DC 7715 (Non-Hodgkin's lymphoma); 38 C.F.R.
 § 4.117, DC 7716 (Aplastic anemia); 38 C.F.R. § 4.117, DC
 7718 (Essential thrombocythemia and primary myelofibro-
 sis); 38 C.F.R. § 4.117, DC 7719 (Chronic myelogenous leu-
 kemia); 38 C.F.R. § 4.117, DC 7722 (Pernicious anemia and
 Vitamin B12 deficiency anemia); 38 C.F.R. § 4.117, DC
 7723 (Acquired hemolytic anemia); 38 C.F.R. § 4.117, DC
 7725 (Myelodysplastic syndromes); 38 C.F.R. § 4.118, DC
 7818 (Malignant skin neoplasms (other than malignant
 melanoma)); 38 C.F.R. § 4.118, DC 7833 (Malignant mela-
 noma); 38 C.F.R. § 4.119, DC 7914 (Neoplasm, malignant,
 any specified part of the endocrine system); 38 C.F.R.
 § 4.150, DC 9918 (Neoplasm, hard and soft tissue, malig-
 nant). If the VA were to interpret these identical or nearly
 identical notes contrary to the majority’s interpretation of
 the note to DC 7343, that would be the definition of an ar-
 bitrary interpretation which the VA is not permitted to
 make. See 5 U.S.C. § 706(2)(A).
     The majority’s interpretation of the note to DC 7343 is
 unmoored from the text of the regulation. That erroneous
 interpretation will reverberate through the Code of Federal
 Regulations, impacting veterans whose disabilities fall un-
 der any of the many diagnostic codes that have similar
 notes. We have often said we must base our decisions on
 the text of governing statutes and regulations, even where
 the Veteran who loses benefits as a result of doing so has a
 very sympathetic claim. We cannot allow ourselves to do
 the contrary when the VA pleads for sympathy for its own
 mistake. For these reasons, I dissent.